UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2247


RICHARD SAMPSON,

                Plaintiff - Appellant,

          v.

HOSPIRA, INCORPORATED

                Defendant – Appellee,

          and

MIKE LEONARD; BRAD BAZEMORE; LEI ZHENG

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:10-cv-00121-D)


Submitted:   June 6, 2013                     Decided:   July 3, 2013


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Teresa DeLoatch Bryant, THE       LAW OFFICES OF TERESA DELOATCH
BRYANT,   PLLC,  Greenville,     North   Carolina, for  Appellant.
Phillip J. Strach, OGLETREE,      DEAKINS, NASH, SMOAK & STEWART,
P.C., Raleigh, North Carolina,   for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Richard      Sampson     appeals     the    district      court’s    entry    of

summary judgment in favor of his former employer, Hospira, Inc.

(Hospira), on Sampson’s claim that Hospira unlawfully terminated

Sampson’s employment as a laboratory technician in a chemical

plant.    Sampson, who is Native American, alleged that Hospira

terminated his employment in violation of North Carolina law

based on his interracial relationship with an African American

co-worker,     who    became    pregnant        during   the     course   of     their

relationship. 1       After     reviewing       the    record,     we   affirm     the

district court’s judgment.

     We review an award of summary judgment de novo, drawing all

reasonable inferences in favor of Sampson, the non-moving party.

PBM Prods., LLC v. Mead Johnson & Co., 639 F.3d 111, 119-20 (4th

Cir. 2011).       Summary judgment is appropriate when the record

fails to disclose a genuine issue of material fact, and the

moving party is entitled to judgment as a matter of law.                         Couch

v. Jabe, 679 F.3d 197, 200 (4th Cir. 2012); Fed. R. Civ. P.

56(a).

     Under    the    North     Carolina   Equal       Employment    Practices      Act

(EEPA),   N.C.      Gen.    Stat.   §   143-422.2,       an    employer    may     not


     1
       The district court had jurisdiction over this case under
28 U.S.C. § 1332.



                                          3
discriminate          against       an       employee     on    the        basis   of      “race,

religion, color, national origin, sex or handicap.”                                We analyze

a wrongful discharge claim under the EEPA pursuant to the same

burden-shifting             requirements          applicable          to     federal         anti-

discrimination statutes.                     N.C. Dep’t of Corr. v. Gibson, 301

S.E.2d 78, 82-84 (N.C. 1983).

       In the absence of direct evidence, a plaintiff seeking to

establish a prima facie case of discrimination must demonstrate

“(1) that he is a member of a protected class; (2) that he

suffered from an adverse employment action; (3) that at the time

the    employer        took       the        adverse    employment          action      he        was

performing       at     a    level       that     met    his     employer’s         legitimate

expectations;         and     (4)       that    the     position       was       filled      by     a

similarly     qualified           applicant       outside       the    protected          class.”

King v. Rumsfeld, 328 F.3d 145, 149 (4th Cir. 2003).

       When a plaintiff establishes a prima facie case, the burden

shifts      to        the     employer           to     articulate           a     legitimate,

nondiscriminatory            reason      for     the     adverse      employment          action.

Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285

(4th   Cir.      2004)      (en   banc).         If     the    employer      satisfies        this

evidentiary standard, the burden shifts back to the plaintiff to

prove by a preponderance of the evidence that the legitimate

reasons for termination offered by the employer “were not its

true   reasons,        but    were       a    pretext    for    discrimination.”                  Id.

                                                 4
(quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 143 (2000)).

     For    purposes            of   our     analysis,        we    will    assume    without

deciding     that       Sampson        established           a     prima    facie    case     of

discrimination under the EEPA. 2                       We therefore address Sampson’s

argument     that      the       district        court      erred     in    concluding      that

Hospira established a legitimate, nondiscriminatory reason for

terminating Sampson’s employment, namely, that Sampson entered

false    data    into       a    log      book    in    violation      of    Hospira’s      “no-

tolerance       policy”         requiring        accurate        documentation.       Sampson

contends    that       he    provided       sufficient           evidence    that    Hospira’s

explanation for terminating his employment was pretextual.                                   We

disagree with Sampson’s argument.

     The record demonstrates that on June 26, 2007, Sampson was

asked to repair equipment used to perform testing on chemical

solutions.        In    order        to    make       the   repair,    Sampson      needed    to

determine a “working standard” for an identified solution.                                    To

determine the working standard, Sampson was required to weigh


     2
        Because   we  assume   without  deciding   that  Sampson
established a prima facie case of discrimination in violation of
North Carolina law, we do not address whether an individual is a
member of a protected class under the EEPA based on a sexual
relationship with an individual of another race.      We observe
that the district court also assumed without deciding that
Sampson qualified as a member of a protected class under the
EEPA.



                                                  5
the solution, manually record that weight amount in a log book

and   note    the      date    of    entry,    confirm        the    weight      amount      with

another employee, and record that weight amount in a computer

software file.            Sampson manually recorded a weight amount of

408.15   mg       in   the    log    book,     but      a   weight    of    396.67      mg    was

documented        in   the    computer       software        file.     Two       days   later,

Sampson struck through the original weight amount of 408.15 mg

that he had written in the log book, and entered a different

weight amount of 396.67 mg.

      When Sampson’s supervisors were informed about the altered

log book, they questioned Sampson.                          Sampson contended that he

had   made    a    transcription          error    that      he   later     had    corrected.

Sampson’s      supervisors,          however,          determined     that       Sampson     had

failed to perform the required initial weighing procedure to

obtain   the      weight      of    the   working        standard.         The    supervisors

reached this conclusion based on the fact that they were unable

to find a “volumetric” container bearing the weight of 408.15

mg, that no other employee had confirmed a working standard of

408.15   mg,       and    that      the    weight        standard     entered       into     the

computer software file was 396.67 mg, rather than 408.15 mg.

      In support of his position that Hospira’s explanation was

pretextual, Sampson relies on statements in the district court

record   from       two   former      Hospira        supervisors,      who       opined      that

Sampson’s      conduct        of    entering      an    improper     “working       standard”

                                               6
into a log book did not constitute a falsification of data.

That    evidence,         however,    is    not    germane     to   the    issue   whether

Hospira relied on a pretextual reason for terminating Sampson’s

employment.          In conducting our review, we consider the opinion

of the Hospira supervisors who actually made the decision to

discharge Sampson, not the opinions of former Hospira personnel.

See DeJarnette v. Corning, Inc., 133 F.3d 293, 299 (4th Cir.

1998) (it is the “perception of the decision maker which is

relevant”      in        determining       whether    an     employer’s     reasons    for

terminating an employee are pretextual) (citation and internal

quotation      marks       omitted).         The   evidence     before      the    district

court     showed         that   the    Hospira       supervisors      who    decided    to

terminate Sampson’s employment considered his contention that he

merely    made       a    transcription       error    but    found   no    evidence     to

support       that       contention     and,       ultimately,      did     not    believe

Sampson’s explanation.

       Sampson contends, nevertheless, that the record contained

evidence of pretext based on his supervisors’ comments about his

relationship with his coworker, which his supervisors made about

one week before Sampson entered the false data in the log book.

We find no merit in this argument.                    Although the evidence showed

that    the    supervisors        expressed        disapproval      that    Sampson    had

impregnated a co-worker, the supervisors’ comments did not refer

to the race of either employee or to the fact that Sampson had

                                               7
been involved in an interracial relationship.                                   Moreover, the

allegedly suspicious timing of events, namely, that Sampson’s

supervisors learned about his relationship one week before the

data-recordation           incident,        is   insufficient        to     establish       by    a

preponderance of the evidence that Hospira’s stated reason for

terminating Sampson’s employment was pretextual.

       We likewise find no merit in Sampson’s additional argument

that    evidence       of     discriminatory          animus       was    demonstrated           by

information      he        received     from     another          Hospira       employee,     who

stated    that       she   was   “personally          familiar      with        joking   in   the

laboratory regarding [Sampson] and his relationship” with his

co-worker.       This general statement did not exhibit animus on the

part     of    the     Hospira     supervisors          who       decided        to   terminate

Sampson’s       employment         or       constitute        a     statement         regarding

Sampson’s      involvement         in   a    relationship          with     a    person     of    a

different race.

       After reviewing the record, we conclude that the district

court    did    not    err    in   granting          summary      judgment       in   favor      of

Hospira, because Sampson failed to present a disputed issue of

material fact that would permit a jury to conclude that Sampson

was discharged from his employment based on his race or on his

involvement in an interracial sexual relationship.                                 We dispense

with oral argument because the facts and legal contentions are



                                                 8
presented   adequately   in   the   materials   before   this   Court   and

argument would not aid in the decisional process.


                                                                 AFFIRMED




                                     9